Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 23-34 and 46-47 are pending.  Claims 1-22 and 35-45 are cancelled.  Claim 26 is withdrawn. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-25, 27-34, and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 23 and 32, the limitations “wherein the fluidic parameter sensor is at the first fluidic location in an interior of a pump head of the pump unit” (claim 23) and “by a sensor in an interior of a pump head of the pump unit” (claim 32) are considered new matter.  The instant specification provides support for a fluidic parameter sensor in a pump unit (Figure 1, pages 4-6); however, there is not support for the sensor being located in an interior of a pump head.  Figure 1 shows box diagrams, but does not provide support for the sensor being 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-25, 27-34, and 46-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept relating mass flow rate, a parameter related to density, volumetric flow rate, and composition.  
The limitation of relating the mass flow rate to the volumetric flow rate and a fluidic parameter related to density under its broadest reasonable interpretation covers a mathematic concept; specifically a mathematical relationship.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the following additional elements - “delivering a flow of fluid from a pump at a volumetric flow rate”; “measuring, by a fluidic parameter sensor, a fluidic parameter”; “wherein the fluidic parameter sensor is at the first fluid location in an interior of a pump head of the pump unit”; “modifying at the pump unit where the fluidic parameter sensor is positioned, by a pump control unit, the volumetric flow rate delivered by the pump to produce a selected mass flow rate based on the measured fluidic parameter related to density”; “passing the flow of fluid through a chromatographic column packed with a stationary phase”.  The method steps are directed to a generic method of controlling fluid flowing in a chromatographic system.  The 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception to a generic fluid control method in a chromatographic system.  Mere instructions to apply an exception to a generic system cannot provide an inventive concept.  The claim is not patent eligible.  The additional claim limitations do not integrate the claim into a practical application.  The additional claim limitations are merely insignificant extra-solution activity to the judicial exception.  The additional claim limitations generally link the use of the mathematical concept to fluid control in the field of chromatography.  The additional elements are not particular and are instead merely instructions to “apply” the exception in a generic way.  Thus, the elements do not integrate the mathematical concept into a practical application. See MPEP 2106.05(h). 
	These elements are conventional and well-understood, routine in the field of chromatography.  These limitations do not link the judicial exception in a meaningful way beyond generally linking the use of the mathematical conception to the field of chromatography, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(e).  These limitations do not add other than 
Claim Rejections - 35 USC § 103
Claims 23-25, 27-29, 31-32, 34, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8215922 by Berger et al. (Berger) in view of U.S. Patent Publication No. 2012/0128533 by Deguchi et al. (Deguchi).
In regards to claim 23, Berger teaches a method for controlling fluid flowing through a chromatographic system (abstract; C9/L6-53; C14/L14-19).  Berger teaches delivering a flow of fluid from a pump unit at a volumetric flow rate (C13/L47-56; controlled volumetric delivery; Figure 7; C14/L4-19).  Berger teaches measuring, by a fluidic parameter sensor, a fluidic parameter related to density at a first fluidic location in the chromatographic system, wherein the fluidic parameter sensor is at the first fluidic location within the pump unit at a pump head (Figure 7, process pressure sensor 86; C13/L31-35; C8/L8-11; C13/L22-31).  
Berger teaches modifying the volumetric flow rate delivered by the pump to produce a selected mass flow rate based on the measured fluidic parameter related to density (C9/L36-52).  Berger teaches a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches modifying the flow rates by a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches passing the flow of fluid through a chromatographic column packed 
Berger does not teach the fluidic parameter sensor is in an interior of a pump head. 
Deguchi teaches a chromatography method with controlled fluid flow (abstract; [0001]-[0010]).  Deguchi further teaches a pressure sensor at a head of a pump ([0038]).  Deguchi teaches controlling the motor of the pump to minimize pressure ripples ([0038]). Deguchi teaches the fluidic parameter sensor is in an interior of a pump head (Figure 7, pressure sensor 78; [0038]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a pressure sensor at a head of a pump, as taught by Deguchi, in the method of Berger in order to accurately measure the pressure of the pump and reduce pressure ripples.  One of ordinary skill in the art would recognize that placing a pressure sensor at the head of the pump is a known location to place a pressure sensor in the art.  
In regards to claim 24, Berger teaches the fluid comprises carbon dioxide and is in or near to a supercritical state (abstract; C3/L41-53; C7/L36-55). 
In regards to claim 25, Berger teaches the volumetric flow rate is an analytical flow rate less than about 10 mL/min (C22/L59-61). 
In regards to claim 27, Berger teaches the fluidic parameter related to density is pressure (Figure 7, pressure trace 96; C13/L31-35).  Berger teaches the method further comprises maintaining a constant temperature of the fluid proximate to the first fluidic location (C11/L38-51).

In regards to claim 28, Berger teaches the temperature is held constant with a Peltier device (C11/L38-51). 
In regards to claim 29, Berger teaches measuring a temperature of the fluid proximate to the first fluidic location (C11/L38-51). 
In regards to claim 31, Berger teaches modifying a pressure of the fluid at a position downstream from the pump (C2/L4-10). 
In regards to claim 32, Berger teaches a method for controlling fluid flowing through a chromatographic system (abstract; C9/L6-53; C14/L14-19).  Berger teaches delivering a flow of fluid from a pump unit at a volumetric flow rate (C13/L47-56; controlled volumetric delivery).  
Berger teaches maintaining a constant temperature of the fluid proximate to a first fluidic location in the chromatographic system (C12/L33-36; C14/L39-43). 
Berger teaches measuring a fluidic parameter related to density at a first fluidic location in the chromatographic system, wherein the first fluidic location is within the pump unit at a pump head (Figure 7, process pressure sensor 86; C13/L31-35; C8/L8-11; C13/L22-31).  
Berger teaches modifying, at the pump unit where the fluidic parameter sensor is positioned, the volumetric flow rate delivered by the pump unit to produce a selected mass flow rate based on the measured pressure (C9/L36-52).  Berger teaches a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches modifying the flow rates by a 
Berger does not teach the fluidic parameter sensor is in an interior of a pump head. 
Deguchi teaches a chromatography method with controlled fluid flow (abstract; [0001]-[0010]).  Deguchi further teaches a pressure sensor at a head of a pump ([0038]).  Deguchi teaches controlling the motor of the pump to minimize pressure ripples ([0038]). Deguchi teaches the fluidic parameter sensor is in an interior of a pump head (Figure 7, pressure sensor 78; [0038]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a pressure sensor at a head of a pump, as taught by Deguchi, in the method of Berger in order to accurately measure the pressure of the pump and reduce pressure ripples.  One of ordinary skill in the art would recognize that placing a pressure sensor at the head of the pump is a known location to place a pressure sensor in the art.  
In regards to claim 34, Berger teaches modifying a pressure of the fluid at a position downstream from the pump unit (C2/L4-10).
In regards to claim 46, Berger teaches the volumetric flow rate is modified at a second fluidic location in the chromatographic system (C9/L44-52; C5/L48-65; C13/L46 to C14/L32).  
In regards to claim 47, Berger teaches the second fluidic location is associated with an outlet of the pump unit (C9/L44-52; C5/L48-65; C13/L46 to C14/L32). 
Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8215922 by Berger et al. (Berger) in view of U.S. Patent Publication No. 2012/0128533 by Deguchi et al. (Deguchi), as noted above.
In regards to claim 30, Berger teaches all the limitations as noted above.  Berger teaches it is known in the prior art to inject a sample into the flow of fluid at a positon downstream from the pump unit (claim 33; Figure 12, injector 190; C20/L49-61).  It would be obvious to one of ordinary skill in the art at the time the invention was filed to inject a sample into a flow of fluid downstream from the pump, as taught by Berger, as it is a known configured in the prior art. 
In regards to claim 33, Berger teaches all the limitations as noted above.  Berger teaches it is known in the prior art to inject a sample into the flow of fluid at a positon downstream from the pump (claim 33; Figure 12, injector 190; C20/L49-61).  It would be obvious to one of ordinary skill in the art at the time the invention was filed to inject a sample into a flow of fluid downstream from the pump, as taught by Berger, as it is a known configured in the prior art.
Response to Arguments 
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding the 112a rejection; Figure 1 of Applicant’s drawings clearly shows a fluidic parameter sensor 124 at a head of a pump unit; MPEP 2162.02 clearly states that disclosure of drawings shows possession; Figure 1 discloses a sensor at an interior (box entitled 120) of a pump head; paragraph [0024] provides support that fluidic parameter sensor 124 is disposed with a head of a pump unit; the Examiner does not find this persuasive. 
The box diagrams of Figure 1 of the instant specification do not provide support for a pump sensor located in an interior of a pump head.  Figure 1 depicts a pump unit 120 and a fluidic parameter sensor 124.  However, there is no disclosure of the parameter sensor being located in an interior of a pump head.  The instant specification states that the fluidic location is associated with a head of the pump unit, but does not disclose the fluidic location is in an interior. 
In regard to the applicant’s arguments regarding the 101 rejection; the Examiner has misapplied the test when asserting the claim falls under an abstract idea; there is no such mention of a mathematical relationship in Applicant’s claims; the technical problem solved by the claimed invention is to replace an expensive mass flow sensor with a less expensive fluidic parameter sensor such as a pressure sensor; the claim as a whole does not describe a mathematical relationship but instead the benefit of a fluidic parameter sensor at the interior of a pump head to capture data that is used by a pump control unit to modify the volumetric flow rate; the Examiner fails to consider the limitation “modifying, by a pump control unit…density" which is not a mathematical relationship but rather a physical device that performs a physical function in order to achieve a physical result; the Examiner does not find this persuasive. 
The Examiner notes that this 101 rejection was made under the most recent 2019 Revised Patent Subject Matter Eligibility Guidance.  

As noted above, The limitation of relating the mass flow rate to the volumetric flow rate and a fluidic parameter related to density under its broadest reasonable interpretation covers a mathematic concept; specifically a mathematical relationship.  Accordingly, the claim recites an abstract idea.  This is math in words.  
The analysis has not been oversimplified – Examiner has considered all prongs of analysis.  The Examiner has not failed to consider the structural components of the claim. 
As noted above in the 101 rejection, the additional elements, including a pump unit, a fluidic parameter sensor, a pump control unit, a chromatographic column packed with a stationary phase, and a flow of fluid, do not integrate the judicial exception into a practical application because: 
These elements are conventional and well-understood, routine in the field of chromatography.   These limitations do not link the judicial exception in a meaningful way beyond generally linking the use of the mathematical conception to the field of chromatography, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(e).  These limitations do not add other than what is well-understood, routine, and conventional in the field.  See MPEP 2106.05(d).  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception are not indicative of significantly more.  See MPEP 2106.05(d). 

The Examiner has considered all limitations in the 101 analysis. 
In regard to the applicant’s argument that the Examiner has disregarded the comparisons between Applicant’s annotated Figure 1 and  Berger’s annotated Figure 7; Berger’s sensor 86 is external to the pump unit; Deguchi’s pressure sensor 78 in Figure 7 is external to the pump unit; Deguchi does not teach a pressure sensor attached to the interior, Berger does not teach controller 90 controls a metering pump 82 akin to Applicant’s metering device 140; Berger and Deguchi do not teach a relationship between the location of a pressure sensor located inside the head of a pump; Berger’s sensor 86 is external to an downstream from the metering pump 82; the Examiner does not find this persuasive. 
As noted above: Deguchi teaches a chromatography method with controlled fluid flow (abstract; [0001]-[0010]).  Deguchi further teaches a pressure sensor at a head of a pump ([0038]).  Deguchi teaches controlling the motor of the pump to minimize pressure ripples ([0038]). Deguchi teaches the fluidic parameter sensor is in an interior of a pump head (Figure 7, pressure sensor 78; [0038]).  
Figure 7 of Deguchi shows pressure sensor 78 directly connected to the pump 72 at the pump head.  Deguchi explicitly teaches “pressure sensor is attached to a head of a cylinder of a first pump” ([0038]). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Berger is not used to teach the sensor is located in the interior of the pump head. Deguchi teaches a fluidic parameter sensor at an interior of a pump head of a pump unit.
As noted above: Berger teaches a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches modifying the flow rates by a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  
The applicant has not articulated any reason why the pump control unit, controller 90, taught by Berger, does not read on the controller as claimed.  No particular reasons why controller 90 is different from 140 of the instant specification is pointed out. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777